department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list legend taxpayer a irab bank c account d individual e amount amount dear this is in response to your request for a ruling dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by code sec_408 was due to her confusion concerning her financial accounts and the 60-day rollover rule page2 taxpayer a maintained ira bat bank c on date taxpayer a completed the appropriate withdrawal instructions form requesting a distribution of amount from ira b taxpayer a immediately deposited amount into her traditional savings account with bank c on date taxpayer a withdrew amount from her savings account and paid off the mortgage on her house in april taxpayer a's son discovered the withdraw from ira band represents that taxpayer a must have been confused since she already had sufficient funds in her savings account to pay off the mortgage taxpayer a represents that individual e of bank c was her financial advisor based on her understanding of her relationship with individual e she relied on her to provide guidance regarding the rules associated with her ira investments specifically the 60-day rollover period however individual e was on vacation at the time taxpayer a withdrew amount from ira b while individual e felt the withdrawal of amount from ira b was unnecessary taxpayer a provided no documented evidence that individual e owed a duty to advise her of the tax consequences of this transaction in addition taxpayer a provided no documentation from her physicians that she suffers from a declining mental state based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t11 day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page 2dli32039 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated above in revproc_2003_16 in this instance however the service finds that the documentation and materials provided by taxpayer a do not demonstrate how any of these factors resulted in her failure to accomplish a timely rollover of amount taxpayer a represented that her inability to complete a rollover of amount was caused by her confusion over the need of the ira funds to pay off her mortgage and the absence of individual eon the date of the transaction however no documentation was provided that demonstrates taxpayer a suffers from any mental impairment which prevented her from understanding the nature of the distribution and the need of the funds to complete a payoff of her mortgage page4 therefore the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at i d sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
